 

 

Exhibit 10.1

 

 

SEPARATION AGREEMENT

 

This Separation Agreement (the “Agreement”) is between David Marsh, on behalf of
himself, his spouse, beneficiaries, heirs, agents, successors, assigns,
dependents, and anyone acting on his behalf (collectively referred to throughout
this Agreement as “Employee”), and Hub Group, Inc., on behalf of itself, its
subsidiaries, affiliate companies, directors, officers, predecessors,
successors, employees, general partners, agents and anyone acting for it
(collectively referred to throughout this Agreement as “Hub”).

 

1.

Separation Date.  Employee agrees that Employee’s employment and compensation
are terminated effective January 3, 2019 (“Separation Date”).

 

2.

General Waiver and Release of Claims.  Employee and Hub agree that, in exchange
for Hub not contesting any unemployment claims Employee may make and in exchange
for the payment to Employee of severance in the sum of $301,231.40, less
applicable tax withholdings and payroll deductions; pay-out of Employee’s 2018
bonus as described in Section 3(b) below; COBRA continuation as specified in
this Agreement; and executive outplacement services, Employee waives and
releases Hub from any and all claims of any type to date arising out of or
relating to Employee’s employment, the separation of Employee’s employment, or
the renewal of Employee’s employment.  This waiver and release includes, but is
not limited to, any and all allegations that the Employer:

 

 

•

has discriminated or retaliated against Employee in violation of the Age
Discrimination in Employment Act (“ADEA”), or on the basis of race, color, sex
(including sexual harassment and pregnancy), national origin, ancestry,
disability (including the Americans With Disabilities Act), religion, sexual
orientation, gender identity and expression, marital status, parental status,
veteran status, source of income, entitlement to benefits, union activities, or
any other status protected by local, state or federal laws, constitutions,
regulations, ordinances or executive orders; or


 

•

has violated the Fair Labor Standards Act, the Family Medical Leave Act, the
Employee Retirement Income Security Act, the Workers Adjustment and Retraining
Notification Act, the National Labor Relations Act, the Labor-Management
Relations Act, Sarbanes-Oxley, and all other federal, state or local laws; or

 

 

•

has violated its personnel policies, procedures, handbooks, any covenant of good
faith and fair dealing, or any express or implied contract of any kind; or


 

•

has violated public policy, statutory or common law, including claims
for:  personal injury; breach of fiduciary duty; invasion of privacy;
retaliatory discharge; negligent hiring, retention or supervision; defamation;
intentional or negligent infliction of emotional distress and/or mental anguish;
intentional interference with contract; negligence; whistleblowing; detrimental
reliance; loss of consortium to Employee or any member of Employee’s family;
and/or promissory estoppel; or


 

•

except as otherwise expressly provided in this Agreement, is in any way
obligated for any reason to pay Employee salary, compensation, benefits,
commissions, bonuses, vacation, paid time off, stock grants, stock options,
other stock-related benefits, profit-sharing, damages, expenses, litigation
costs (including attorneys’ fees), backpay, frontpay, disability or welfare or
retirement benefits (other than any accrued pension benefits), compensatory
damages, punitive damages, and/or interest.

 

3.

Payments Under the Separation Agreement.

 

 

a.

The severance payment set forth in paragraph 1 will be made in sixteen (16)
payments on Hub’s regular payroll dates, beginning on the next available pay
date after the revocation period has passed.  Payments #1 through #15 will be in
the amount of $18,826.96, less applicable taxes and withholdings.  Payment #16
will be in the amount of $18,827.00, less applicable taxes and withholdings.

 

 

--------------------------------------------------------------------------------

David Marsh

Separation Agreement

Page 2

 

 

b.

Employee will receive payment under the 2018 bonus plan as if he continued to be
employed by Hub.  Employee’s bonus pay-out will be calculated based on 100%
achievement of Employee’s personal goals and at the earnings-per-share payout
rate set by the Hub Board of Directors’ Compensation Committee.  Such bonus
payment will be calculated in February 2019 and paid out, less applicable taxes
and withholdings, in accordance with Hub’s established process once it is
approved by the Hub Board of Directors’ Compensation Committee.

 

4.

ADEA Waiver and Release.  Among the claims being released by Employee in this
Agreement are claims under the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”), 29 U.S.C. Sections 621-34.  Pursuant to and in compliance with
the Older Workers Benefit Protection Act, 29 U.S.C. Section 626(f), Employee
acknowledges that:

 

 

a.  

This Agreement is written in a manner calculated to be understood by Employee,
and that Employee in fact understands all of the terms of this Agreement;

 

b.

In addition to the waiver and release of all other possible claims, this
Agreement results in the waiver and release by Employee of all claims arising
under the ADEA;

 

c.

In exchange for the waiver and release by Employee of all ADEA claims, Employee
is receiving consideration in addition to anything of value to which Employee is
already entitled;

 

d.

Employee is not waiving rights or claims that may arise after the date Employee
signs this Agreement;

 

e.

Employee has been advised in writing to consult with an attorney prior to
executing this Agreement;

 

f.

Employee was provided the period of at least twenty-one (21) days within which
to consider this Agreement;

 

g.

Employee has seven (7) days following execution of this Agreement to revoke this
Agreement and that this Agreement shall not become effective or enforceable
until this revocation period has expired. A revocation will not be effective
unless it is in writing and received by the Hub Vice President of Human
Resources located at Hub Group, Inc., 2000 Clearwater Drive, Oak Brook,
IL  60523, within such seven-day period.

 

5.

Exclusions from General Release and ADEA Waiver.  Excluded from the above
General Waiver and Release and ADEA Waiver above are any rights and claims which
cannot be waived by law, including the right to file a charge with or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission.  To the extent that claims not waivable by law are
pursued on the Employee’s behalf, however, he agrees to waive any right to
monetary recovery.

 

6.

Continuing Cooperation.  Following the Separation Date, Employee agrees to
cooperate with all reasonable requests for information made by or on behalf of
Company with respect to Hub operations.  Moreover, Employee agrees to fully
cooperate with the Company and its legal counsel in connection with any action,
proceeding, or dispute arising out of matters with which Employee was directly
or indirectly involved while employed by the Company, including without
limitation the U.S. Xpress, Inc. litigation against Hub, recently dismissed
without prejudice in the Lucas County, Ohio Court of Common Pleas.  This
cooperation includes meeting with, and providing information to, Hub and its
legal counsel, maintaining the confidentiality of any past or future privileged
communications with the Company’s legal counsel, and being available to testify
truthfully by affidavit, in depositions, or in any other forum on behalf of
Hub.  In connection with any such requests or matters requiring Employee’s
cooperation, the Employer shall reimburse Employee for all out-of-pocket
expenses reasonably and necessarily incurred in responding to such request(s).

 

7.

Non-Disparagement.  Employee agrees that Employee will not make or solicit any
comments or statements to any person, the media, on any form of social media or
in any private or public forum, or to any entity with which Hub has a
relationship, that may be considered derogatory or detrimental to the good name
or business reputation of Hub or any of its officers or directors.

 

8.

Return of Company Property.  Employee agrees, prior to the receipt of the
payment provided under paragraph 1, to return to Hub all property, including
computer hardware and software, documents, and electronically stored data
belonging or relating to Hub.

 

9.

Confidential Information.  Employee agrees that he will not use, for any
purpose, or disclose to any person or entity, any confidential information which
he acquired during the course of his employment with Hub.  Confidential

 

--------------------------------------------------------------------------------

David Marsh

Separation Agreement

Page 3

 

information includes, but is not limited to, customer lists, marketing
materials, human resource materials, pricing information, proprietary system
information, operational materials, trade secrets, and financial records.

10.

Remedy for Other Breach.  If Employee breaches the “Continuing Cooperation”
paragraph, “Non-Disparagement” paragraph, “Confidential Information” paragraph,
“Return of Company Property” paragraph, “Non-Solicitation of Employees and
Contractors” paragraph, “Non-Solicitation of Customers” paragraph, or
“Non-Competition and Non-Solicitation-Home Depot” paragraph, and legal action
results, then Employee will be liable for Hub’s reasonable attorneys’ fees and
court costs associated with the legal action.

 

11.

Non-Admissions.  This Agreement does not constitute, is not intended to be, and
shall not be construed, interpreted or treated in any respect, for any purpose
whatsoever, as being an admission of liability or wrongdoing by Hub.

 

12.

No Verbal Amendments.  This Agreement may be amended only in writing signed by
both parties.

 

13.

Jurisdiction and Venue.  This Agreement will be governed by and construed in
accordance with the laws of the State of Illinois, without regard to any choice
of law principles of any other state to the contrary.  Each party irrevocably
consents to exclusive jurisdiction and venue in the state and federal courts
located in or with jurisdiction over DuPage County, Illinois, such as the United
States District Court for the Northern District of Illinois, Eastern Division,
with respect to any matter, dispute or court proceeding arising out of or
relating to this Agreement.

 

14.

Entire Agreement.  Except as provided in the “Other Agreements” paragraph, this
Agreement reflects the parties’ entire agreement regarding the terms of
Employee’s separation from employment with Hub.  Other than what is provided in
this Agreement, Hub is not obligated to provide Employee with any other or
additional monetary or other benefits.

 

15.

Final Resolution and Consideration. This Agreement is intended to and in fact
resolves all matters between Employee and Hub.  The payment and benefits being
provided to Employee exceeds the amount that would normally be received by
Employee upon separation of employment from Hub.

 

16.

Other Agreements.  Except for (i) the Transition Agreement; (ii) any
non-competition agreements, (iii) any confidentiality agreements, (iv) any
restricted stock agreements, or (v) the Proprietary Interest Protection and
Non-Solicitation Agreement signed by Employee on December 18, 2003, all previous
agreements between Employee and Hub, express or implied, are terminated as of
the effective date of this Agreement.

 

17.

Knowing and Voluntary Agreement.  Employee agrees that Employee is signing this
Agreement knowingly, voluntarily, and with a complete understanding of its
significance, that Employee has not been coerced, threatened or intimidated into
signing this Agreement, that Employee has not been promised anything else in
exchange for signing this Agreement, and that Employee has had reasonable and
sufficient time to consider this Agreement.

 

18.

Medical Benefits.  Employee acknowledges that he and his eligible dependents are
entitled to obtain COBRA health insurance benefits.  In return for signing this
Agreement, if Employee elects COBRA continuation coverage, Hub agrees to pay the
premiums for Employee’s COBRA benefits through September 30, 2019.  After
September 30, 2019, Employee will be responsible for these payments.

 

19.

Non-Solicitation of Employees and Contractors.  Employee agrees that until and
including January 3, 2022, he will not directly or indirectly, whether on
Employee’s own behalf or on behalf of any other entity (for example as an
employee, agent, partner or consultant):  (a) hire, solicit, attempt to persuade
or otherwise encourage any individual who was an employee, contractor, or
consultant working with Hub Group’s Highway division, including but not limited
to the Hub Capacity Solutions division in the Toledo and Pittsburgh offices,
within the six months preceding the termination of Employee’s employment with
Hub, to terminate any employment or contractual relationship with Hub; or (b)
disclose or use information about Hub Capacity Solutions or Highway employees or
contractors that could be used to solicit or otherwise encourage those
individuals or entities to form new business relationships with another
individual or entity; or (c) otherwise interfere with the performance by current
or former Hub Capacity Solutions or Hub Highway employees or contractors of
their obligations or responsibilities to Hub.  With regard to all other
employees or contractors of Hub Group, including its subsidiaries and
affiliates, Employee agrees that until and

 

--------------------------------------------------------------------------------

David Marsh

Separation Agreement

Page 4

 

including January 3, 2020, he will not directly contact or communicate with any
person employed by or contracted to Hub Group within the six months preceding
the termination of Employee’s employment with Hub regarding possible employment
or association with any entity or person other than Hub.

 

20.

Non-Solicitation of Customers.  Except as provided below for Home Depot,
Employee agrees that until and including January 3, 2020, he will not directly
or indirectly, through himself or through the entity by whom he is employed or
associated with, contract or communicate with or attempt to solicit business
from any person or entity who was a customer of Hub at the time of Employee’s
separation with Hub.  

 

21.

Non-Competition and Non-Solicitation – Home Depot.  In addition to the
restrictions above, and because of Employee’s long-standing relationship with
Home Depot, including his participation in and specialized knowledge of Hub
Group’s contract negotiations and operations with Home Depot, as well as access
to Confidential Information about Home Depot, Employee agrees that he will not,
on Employee’s own behalf or on behalf of any other entity (for example as an
employee, agent, partner, independent contractor or broker), provide, supervise,
manage, contract for, or support the development, manufacture, marketing, sales
or operation of any product or service that competes or is intended to compete
with any product or service sold, offered, or otherwise provided by Hub to Home
Depot, including any of its subsidiaries and affiliates, until and including
January 3, 2023. Moreover, Employee agrees that until and including January 3,
2023, he will not directly or indirectly, through himself or through the entity
by whom he is employed or associated with, contact or communicate with or
attempt to solicit business from Home Depot or any of its subsidiaries or
affiliates.

 

22.

Reformation.  It is expressly understood and agreed that Employee and Hub
consider the restrictions contained in this Agreement to be reasonable and
necessary to protect unique, long-standing customer relationships and the
proprietary information of Company and its affiliates. Nevertheless, if any of
the aforesaid restrictions are found by a court having jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, Hub and Employee intend for the restrictions therein set forth to
be modified by such courts so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.

 

23.

Severability.  If any of the terms or conditions in this Agreement are held
invalid for any reason by a court or other tribunal of competent jurisdiction,
then such terms or conditions shall be deemed severed from this agreement and
the remaining terms and conditions shall continue in full force and effect.

 

24.

Non-Disclosure of Agreement.  Employee agrees to keep confidential and not
disclose the existence, terms, and conditions of, facts, events and/or
circumstances giving rise to, this Agreement, to any other person or entity,
other than (A) to his spouse; (B) to his legal advisors, tax preparer and/or
financial advisor, (C) as required by law, or (D) to enforce this Agreement,
provided that, with respect to (A) and (B), such persons agree to keep such
information confidential.

 

25.

Effective Date.  This Agreement shall not be binding on Hub until signed by a
representative of Hub.  This Agreement shall be effective on the later of a) the
8th day after Employee signs this Agreement, if not revoked before then, or b)
the date Hub signs this Agreement.

 

 

 

 

Name:_/s/ David Marsh________________/s/ Douglas G. Beck___________________

On Behalf of Hub Group, Inc.

 

 

Dated:1/4/2019____________________Dated:_1/8/2019____________________

 